Citation Nr: 1311356	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  12-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from January 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2012 substantive appeal (VA Form 9), the Veteran requested to testify before a Veterans Law Judge during a hearing conducted by video conference.  Consistent with his request, in a November 2012 letter, the Detroit RO advised the Veteran that he was scheduled for a videoconference hearing in January 2013.  

However, in a January 2013 letter to his service representative, the Veteran reported that his "winter address" was in Yuma, Arizona, and it was impossible for him to attend the scheduled hearing.  The Veteran said he was "open to any suggestions" as to what could be done.  He provided his Yuma address and telephone number.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Veteran's January 2013 statement to his representative is construed as a motion to reschedule the January 2013 hearing.  The motion is granted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Veteran and determine if (and when) he will be available to attend a videoconference hearing at the Detroit RO or if a hearing should be scheduled at the Phoenix RO. 

2. Then, schedule the Veteran for a video conference hearing at the Detroit RO; or, transfer the Veteran's claims file to the Phoenix RO so that it may schedule him for a videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



